Citation Nr: 0921337	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, with nephropathy.

2. Entitlement to a compensable rating for service-connected 
pilonidal cystectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In his January 2006 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge.  In January 2007, the Veteran withdrew his request for 
such hearing.  As no further communication from the Veteran 
with regard to a hearing has been received, the Board 
considers his request for a hearing to remain withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d),(e) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was last afforded a VA examination for these 
service-connected disabilities in September 2005.  The Board 
notes that in a May 2006 statement, the Veteran, through his 
representative, reported that his diabetes mellitus now 
requires him to restrict his activities by avoiding strenuous 
activities at work.  Additionally, he indicated that his 
recurring pilonidal cyst has left a tender scar, and the 
Board notes that the prior examination was for skin disorders 
other than scars and did not document any scar tissue.  Thus, 
the Veteran has provided evidence that his service-connected 
disabilities have increased in severity.  Therefore, the 
Board finds that a remand is required so that the Veteran may 
be afforded another VA examination with respect to each 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Additionally, the Board observes that, the Court of Appeals 
for Veterans Claims issued a decision that further defined 
the notice requirements in increased rating claims during the 
pendency of the appeal.  In Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that for an increased 
compensation claim, section 5103(a) requires first element 
notice which notifies the claimant: (1) that he must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (3) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain), such as competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Furthermore, (4) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

As both of the Veteran's claims are increased rating claims, 
these notice requirements apply to the current appeal.  A 
review of the record reveals that the Veteran has not yet 
been provided notice that satisfies elements (1) and (4) as 
described above.  Therefore, this notice should be provided 
with respect to the claim for a compensable rating for 
service-connected pilonidal cyst while this appeal is on 
remand.

Accordingly, the case is REMANDED for the following action:
1.	Issue a corrective VCAA notice letter 
to the Veteran regarding that provides 
complete VCAA notice as required in 
Vazquez-Flores with regard to his 
claims for increased ratings for 
service-connected diabetes mellitus and 
pilonidal cystectomy.

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
current severity of his service-
connected diabetes mellitus, type II, 
with nephropathy.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  All 
appropriate tests and measurements 
should be conducted and their results, 
documented.  Upon a review of the 
record and examination of the Veteran, 
the examiner should provide a detailed 
discussion of the Veteran's diabetes 
mellitus symptomatology, to include any 
complications thereof, and the ways, if 
any, that the Veteran is medically 
required to restrict his work and 
leisure activities as a result of the 
disability.

3.	Schedule the Veteran for a VA 
examination in order to ascertain the 
current severity of his service-
connected pilonidal cyst.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  All appropriate tests and 
measurements should be conducted and 
their results documented.  Upon a 
review of the record and examination of 
the Veteran, the examiner should 
identify any current pilonidal cyst 
symptomatology and describe any 
residual scarring of the skin.  The 
examiner should provide measurements of 
any scars, in centimeters, as well as 
describe the scar(s) in terms of depth 
and damage to the 
surrounding/underlying skin.  

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
rating claims should be readjudicated, 
to include all evidence received since 
the January 2006 statement of the case.  
The Veteran and his representative 
should then be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


